            Case 2:20-cv-05232-NIQA Document 9 Filed 12/01/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER GARDIER,

                  Plaintiff,

       v.

EQUIFAX INFORMATION SERVICES LLC,               Civil Action No.
et al.                                          2:20-cv-05232-NIQA
                  Defendants.


                                NOTICE OF APPEARANCE

TO THE CLERK:

       Please enter my appearance in the above-captioned action on behalf of the Defendant

Equifax Information Services LLC (“Equifax”).

DATED: December 1, 2020                Respectfully submitted,

                                       CLARK HILL PLC

                                       By:/s/ Jessica D. Reilly
                                           Jessica D. Reilly
                                           jreilly@clarkhill.com
                                           2001 Market Street, Suite 2620
                                           Two Commerce Square
                                           Philadelphia, PA 19103
                                           T: 215) 640-8422
                                           F: (215) 640-8501

                                           Attorneys for Defendant
                                           Equifax Information Services LLC
         Case 2:20-cv-05232-NIQA Document 9 Filed 12/01/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020, I electronically filed with the Clerk of Court the

foregoing document using the CM/ECF system, which will send notification of such filing to all

counsel of record.




                                             /s/ Jessica D. Reilly
                                             Jessica D. Reilly
                                             Attorney for Defendant
                                             Equifax Information Services LLC
